—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered November 4, 1996, convicting defendant, after a jury trial, of murder in the second degree and manslaughter in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 25 years to life and 12V2 to 25 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s mistrial motion based on inadvertently elicited references by two of the People’s witnesses to statements made by defendant’s codefendant implicating defendant in the murder. Rather than merely delivering a limiting instruction, the court *203immediately struck the offending testimony in both instances. We conclude that the inadvertent introduction of this testimony was harmless beyond a reasonable doubt (see, People v Hamlin, 71 NY2d 751, 758), in view of the court’s curative actions and the overwhelming evidence of defendant’s guilt, including his own comprehensive confessions and the wealth of circumstantial corroborating evidence. Concur — Sullivan, J. P., Mazzarelli, Lerner, Rubin and Saxe, JJ.